DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 September 2019has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  Examples include, but are not limited to: 

Claim 1 is replete with the misuse of semicolons and commas interchangeably.
Claim 1 recites the limitation "the offshore monopole wind turbine" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitations “mass block”, “spring”, “damper”, “force actuator”, “controller”, “electric motor and battery”, "tower”, “the sensor”, and “the nacelle” in lines 2-4.  There is insufficient antecedent basis for these limitations in the claim.
In Claim 1, line 4, “DGPS” should be in parenthesis.
Claim 1 recites the limitation "the inner wall" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the two ends of damper" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
The phrase “could be selected according to vibration theory; and be optimized and adjusted on the first order natural frequency of the tower” is claimed in an optional manner, and therefore not necessary or positively claimed.
Claim 1 recites the limitation "the movement of tower" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the wave force" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “before mating” in line 11, but fails to positively recite what is being mated.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS W IRVIN whose telephone number is (571)270-3095.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THOMAS W IRVIN/           Primary Examiner, Art Unit 3657